MEMORANDUM DECISION
                                                                Mar 12 2015, 10:13 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
William Byer, Jr.                                        Gregory F. Zoeller
Byer & Byer                                              Attorney General of Indiana
Anderson, Indiana
                                                         Graham T. Youngs
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Antwaun D. Moody,                                        March 12, 2015

Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         48A02-1408-CR-548
        v.                                               Appeal from the Madison Circuit
                                                         Court
                                                         Cause No. 48C04-1211-FB-2090
State of Indiana,
Appellee-Plaintiff.                                      The Honorable David A. Happe,
                                                         Judge




Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 48A02-1408-CR-548| March 12, 2015     Page 1 of 8
                                              Case Summary

[1]   Antwaun Moody appeals his aggregate eighteen-year executed sentence for

      dealing in cocaine, a Class B felony; possession of a controlled substance, a

      Class D felony; possession of marijuana, a Class A misdemeanor; and resisting

      law enforcement, a Class A misdemeanor. We affirm.


                                                     Issue

[2]   The issue is whether Moody’s eighteen-year sentence is inappropriate in light of

      his offenses and character.


                                                     Facts

[3]   On November 2, 2012, Officers Chad Boynton and Chris Frazier of the

      Anderson Police Department responded to complaints of high foot traffic

      around the apartment of Adrienne Jones. The apartment complex manager

      explained that foot traffic was particularly heavy when Moody, who held no

      leasehold interest in the property, was at Jones’s apartment, and the manager

      speculated that Moody was involved in selling illicit drugs. Before the dispatch,

      Officers Boynton and Frazier learned that Moody had an outstanding warrant

      for his arrest.


[4]   Officers Boynton and Frazier were in the parking lot across from Jones’s

      apartment and, upon Moody’s departure from the unit, Officer Frazier called

      Moody by name and instructed him to stop. Moody fled, and other officers

      were called to secure the perimeter. Moody was caught a few blocks away.

      Court of Appeals of Indiana | Memorandum Decision 48A02-1408-CR-548| March 12, 2015   Page 2 of 8
      Detective Bill Richardson later relayed that before Moody was caught, he saw

      Moody briefly crouch down by a garage. After Moody fled the garage,

      Detective Richardson entered and found $935 in cash, which the garage owners

      confirmed was not theirs.


[5]   After Moody was apprehended, Officer Frazier contacted Jones, who met

      Officer Frazier at her apartment and signed a waiver permitting officers to

      search her apartment. Officer Boynton and Officer Matthew Jarrett searched

      the apartment and found two metal pots containing white liquid residue, glass

      cookware bearing white residue, digital scales, a “large amount” (121.1 grams

      total) of a yellow, rock-like substance that tested positive for cocaine, as well as

      white powder in a plastic bag that did not test positive for cocaine. Tr. p. 58.

      Three alprazolam pills and 1.22 grams of marijuana were found on the

      kitchen’s countertop. Three firearms—two loaded—were found in the

      apartment. The search also yielded a black wallet containing Moody’s

      identification. A fingerprint was recovered from the glass cookware and later

      was identified as a match to Moody. Officer Boynton believed that the items

      found in the apartment were consistent with the manufacturing and selling of

      crack cocaine.


[6]   Moody was charged with four counts from the November 2, 2012, arrest, which

      constitute the basis of this appeal: dealing in cocaine as a Class A felony;

      possession of a controlled substance as a Class D felony; possession of

      marijuana as a Class A misdemeanor; and resisting law enforcement as a Class

      A misdemeanor. On November 12, 2012, Moody was released on bond.

      Court of Appeals of Indiana | Memorandum Decision 48A02-1408-CR-548| March 12, 2015   Page 3 of 8
[7]   On April 10, 2014, while on patrol, Officer Boynton and Detective Kris

      Ockomon encountered an illegally parked vehicle. The driver identified himself

      as “Montrez Cloud” and provided a date of birth and Social Security number.

      The officers ran the information, and the search revealed it was falsified.

      Moments later, several women approached in another vehicle and advised that

      the driver of the illegally parked car was Moody. When Officer Ockomon

      instructed Moody to exit the vehicle, Moody head-butted him, propelling him

      backwards. Moody fled on foot, and after being apprehended once by the

      officers, fled again while being handcuffed. A foot chase ensued, and when

      Officer Boynton reached Moody, Moody fell and began “kicking and flaying,”

      striking Officer Boynton in the knee. Id. at 25. In Moody’s possession was a

      substance that resembled, but did not test positive for, crack cocaine.


[8]   From the April 10, 2014, incident, Moody was charged with escape as a Class B

      felony; dealing in a look-alike substance as a Class C felony; two counts of

      battery as Class D batteries; three counts of resisting law enforcement as Class

      D felonies; one count of resisting law enforcement as a Class A misdemeanor;

      and false informing as a Class A misdemeanor.


[9]   At a consolidated guilty plea hearing, Moody pled guilty to the charges from

      the April 10, 2014, incident and also pled guilty to pointing a firearm as a Class

      D felony, a charge from an arrest that occurred on August 1, 2012. In the cause

      at issue, Moody pled guilty to all four counts, although the dealing in cocaine

      count was reduced to a Class B felony.



      Court of Appeals of Indiana | Memorandum Decision 48A02-1408-CR-548| March 12, 2015   Page 4 of 8
[10]   At a consolidated sentencing hearing, Moody was sentenced to eighteen years

       with fourteen years executed and served for the April 10, 2014, charges and

       August, 1, 2012, charge. Moody was sentenced to an aggregate eighteen-year

       executed sentence for the four counts from the November 2, 2012, incident.


[11]   Regarding the November 2, 2012, convictions, the trial court found as

       aggravating factors Moody’s extensive juvenile record, his violation of the

       pretrial release conditions, and his felony convictions in the companion cause.

       In terms of mitigating factors, the court noted Moody’s admission of guilt and

       his relatively young age as a twenty-one-year-old but explained that due to his

       extensive criminal record, his youth was afforded “very little mitigating

       weight.” Id. at 70. Moody now appeals.


                                                    Analysis

[12]   Moody argues that the trial court’s imposition of an aggregate eighteen-year

       executed sentence is inappropriate. We assess whether Moody’s sentence is

       inappropriate under Indiana Appellate Rule 7(B) in light of his character and

       the nature of the offense. See Anglemyer v. State, 868 N.E.2d 482, 491 (Ind.

       2007). Although Rule 7(B) does not require us to be “extremely” deferential to

       a trial court’s sentencing decision, we still must give due consideration to that

       decision. Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). We

       also understand and recognize the unique perspective a trial court brings to its

       sentencing decisions. Id. “Additionally, a defendant bears the burden of

       persuading the appellate court that his or her sentence is inappropriate.” Id.


       Court of Appeals of Indiana | Memorandum Decision 48A02-1408-CR-548| March 12, 2015   Page 5 of 8
[13]   The principal role of Rule 7(B) review “should be to attempt to leaven the

       outliers, and identify some guiding principles for trial courts and those charged

       with improvement of the sentencing statutes, but not to achieve a perceived

       ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.

       2008). We “should focus on the forest—the aggregate sentence—rather than

       the trees—consecutive or concurrent, number of counts, or length of the

       sentence on any individual count.” Id. Whether a sentence is inappropriate

       ultimately turns on the culpability of the defendant, the severity of the crime,

       the damage done to others, and myriad other factors that come to light in a

       given case. Id. at 1224. When reviewing the appropriateness of a sentence

       under Rule 7(B), we may consider all aspects of the penal consequences

       imposed by the trial court in sentencing the defendant, including whether a

       portion of the sentence was suspended. Davidson v. State, 926 N.E.2d 1023,

       1025 (Ind. 2010).


[14]   Our review of the nature of the offense reveals that Moody’s operation was

       consistent with manufacturing and selling crack cocaine and that, especially

       given Moody’s relative youth, the operation was exceptional. Officer Boynton

       testified that in his experience, “[i]t’s very, very rare” for a person of Moody’s

       age to deal in such large quantities and value of cocaine. Tr. p. 64. The

       presence of loaded firearms in the drug operation is a red flag. Finally, the

       State justifiably notes that while the quantity of cocaine was significantly

       greater than the minimum required for a Class A felony, which entails a

       maximum sentence of fifty years, Moody was convicted of a Class B felony,


       Court of Appeals of Indiana | Memorandum Decision 48A02-1408-CR-548| March 12, 2015   Page 6 of 8
       which bears a maximum sentence of twenty years. See McSchooler v. State, 15

       N.E.3d 678, 685 (Ind. Ct. App. 2014) (affirming sentence as appropriate where

       defendant’s “actions went far beyond what the State was required to prove to

       sustain his conviction”).


[15]   Our review of Moody’s character reveals that, despite his relatively young age,

       Moody has a considerable criminal record. Moody’s juvenile record contains

       numerous adjudications, including resisting law enforcement, conversion, auto

       theft, and possession of marijuana and cocaine. In his short adult life, Moody

       has amassed several adult convictions, namely those from the immediately

       prior cause at the consolidated hearings. Moody argues that the fourteen-year

       sentence imposed from those companion convictions will provide sufficient

       rehabilitation. However, Moody’s extensive and persistent criminality and the

       fact that he committed numerous offenses while on bond and pretrial release

       indicate a “disregard for the law” that justifies the trial court’s sentencing. Coy

       v. State, 999 N.E.2d 937, 949 (Ind. Ct. App. 2013).


[16]   Moody argues that a ten-year sentence is more appropriate. Pursuant to Rule

       7(B), however, Moody must persuade us not that another sentence is more

       appropriate but that the sentence imposed is inappropriate. See Webb v. State,

       941 N.E.2d 1082, 1090 (Ind. Ct. App. 2011), trans. denied. In light of the

       capacity and potential dangerousness of Moody’s drug operation and his

       significant criminal record, he has failed to meet this burden.




       Court of Appeals of Indiana | Memorandum Decision 48A02-1408-CR-548| March 12, 2015   Page 7 of 8
                                                  Conclusion

[17]   Moody’s aggregate eighteen-year executed sentence is not inappropriate. We

       affirm.


[18]   Affirmed.


       May, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 48A02-1408-CR-548| March 12, 2015   Page 8 of 8